 In the Matterof AMERICAN RADIATOR COMPANY(BOND PLANT ANDTERMINAL PLANT)andAMALGAMATED ASSOCIATION OF IRON, STEEL& TIN WORKERS,LODGES 1199 AND 1629Cases Nos. R-655 and R-656.-Decided May 25,1938Boiler and Radiation Castings and Fittings Manufacturing Industry-Investi-gation of Representatives:controversy concerning representation of employees:employer's refusal to grant recognition of union ; rival organizations-Unit Ap-propriate for Collective Bargaining:production and maintenance employees ateach plant, including those employees on a stagger system of employment, ship-ping and yard employees, and truckmen, and excluding all supervisory employees,clerical employees, timekeepers, and production clerks ; dissimilarity of interest ;single plantbasis-Election OrderedMr. EdwardD. Flaherty,for the Board.Mr. John W. Van Allen,of Buffalo, N.Y., for the Company.Mr. Ernest D. Baumann,of Buffalo,N. Y., for Lodge 1199 andLodge 1629.Mr. Fred Galloway,of Buffalo,N. Y., for the Arco Union.Mr. Albert G. Baum,of Kenmore,N. Y., for the Cloverleaf Coop-erative.Mr. Francis Hoague,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONStatement of the CaseOn October 25, 1937, Amalgamated Association of Iron, Steel andTin Workers, Lodge 1199, herein called Lodge 1199, and Amalga-mated Association of Iron, Steel and Tin Workers, Lodge 1629, hereincalled Lodge 1629, each filed with the Regional Director for the ThirdRegion (Buffalo, New York) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof American Radiator Company, Buffalo, New York, herein calledthe Company, at its Bond and Terminal Plants, respectively, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On February 16, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section 9452 DECISIONS AND ORDERS453{c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.The Boardfurther ordered that pursuant to Article III, Section 10 (c) (2), ofthe Rules and Regulations-Series 1, as amended, for the purposesof hearing, the two cases be consolidated.On February 19, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company; Lodge1199, Lodge 1629, and upon American Radiator Company EmployeesUnion, herein called the Arco Union, and Cloverleaf CooperativeAssociation, herein called the Cloverleaf Cooperative, labor organi-zations claiming to represent employees directly affected by theinvestigation.Pursuant'to the notice, a hearing was held on March14, ,1938, at Buffalo, New York, before William Seagle, the TrialExaminer duly designated by the Board. The Board, the Company,Lodge 1199, Lodge 1629, the Cloverleaf Cooperative, and- the ArcoUnion were represented and participated in the hearing. - Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of, the Trial Examiner andfinds that no prejudicial errors have been committed.The rulingsa,rehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS' OF THE COMPANYAmerican Radiator Company, a- New Jersey corporation, is anindustrial and sales organization whose operations extend from coastto coast. It operates production plants in nine cities located in sevenStates, and maintains sales offices in virtually all the principal citiesin the United States.Five production plants are located- in Buffalo,New York. Two of such plants, the Bond and Terminal, are-iiivolvedin the present proceedings.The Bond Plant, which deals, mainlywith the manufacture and finishing of heavy boiler and radiationcastings, acquires 59.66 per cent of its raw materials (by weight)'from outside the State of New York, and sends.83.35 per cent of itsfinished product outside the State of New York. The TerminalPlant,, which produces boiler jackets, water heaters, non-ferrousradiators, refrigerating cabinets, andmiscellaneous sheetmetalstampings, acquires over 57 per cent of its raw materials (by value)' 454NATIONAL LABOR RELATIONS BOARDfrom outside the State of New York and ships over half of its fin-ished product outside of the State of iLTew York.A large part ofthe intrastate shipments are to other of the Company's plants thereto be assembled together with the products of those plants.Goodsare received and shipped by truck and by rail, both plants havingspur tracks connecting with the Erie and the Delaware, Lackawanna& Western Railroads.In October 1937 the Bond Plant employed approximately 900 men,including over 100 supervisory and clerical employees.During thesame period the Terminal Plant employed approximately 600 men,also including about 100 supervisory and clerical employees.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel & Tin Workers, Lodge1199 and Lodge 1629 are labor organizations affiliated with the Com-mittee for Industrial Organization.SteelWorkers Organizing Com-mittee, with which the two lodges are also affiliated, is likewise alabor organization affiliatedwith the Committee for IndustrialOrganization.Lodge 1199 admits to membership all employees ofthe Bond Plant, excluding supervisory and clerical employees.Lodge1629 admits to membership all employees in the' Terminal Plant withthe same exclusions.The American Radiator Company Employees Union is a labororganization recently affiliated with National Federated IndependentUnion, admitting to its membership all employees of the Bond Plant,excluding some clerical and all supervisory employees.The Cloverleaf Cooperative Union is an unaffiliated labor organi-zation, admitting to its membership all employees of the TerminalPlant, excluding some clerical and all supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn September 29, 1937, the Lodges sent to the managers of theBond and Terminal Plants, respectively, letters in which they claimedto represent a majority of the employees in the respective plants andin which they requested a conference for the purpose of collectivebargaining.The manager of each plant replied on October 4, 1937,stating that : "Inasmuch as another union notified us several monthsago that it represented a majority of our employees, we are unableto grant your request for a conference as a bargaining agent for themajority."The Unions referred to in the letters are the independ-ent unions involved in the present proceedings.We find that a question has arisen concerning the representationof employees of the Company at the Bond and Terminal plants. DECISIONS AND ORDERS455IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companyas described in Section I above, has a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITLodge 1199 seeks a bargaining unit composed of the productionand maintenance employees of the Bond Plant, exclusive of clericaland -supervisory employees, timekeepers, and production clerks.Lodge 1629 seeks a unit composed of such employees of the TerminalPlant.The two plants, which are approximately 21/2 miles apart,employ mostly skilled workers.Although the products of both plantsare totally different, many of the processes of production are similarin their nature.While each plant has its own manager, their oper-ations are directed and their labor policies determined from a com-mon office in Detroit. Conceivably, employees of the two plantscould be included within the same bargaining unit.However, none ofthe Buffalo plants have ever joined together for the purpose of col-lective bargaining and the parties to these present proceedings ex-pressly repudiate any such desire.All the unions here involved haveorganized on a single plant basis.The Cloverleaf Cooperative and the Arco Union contend that thetimekeepers and production clerks should be included within thebargaining units.The timekeepers, at least those at the TerminalPlant, perform many of the duties of production clerks. It is thefunction of the latter to see that production proceeds from one ma-chine to another.Both timekeepers and production clerks at timesapparently perform supervisory functions.On the basis of the aboveevidence, we are of the opinion that the duties of timekeepers andproduction clerks relate them more closely to the management thanto the other employees, and hence that they should be excluded fromthe bargaining units?The Company claims that the units should be composed of allhourly and piece-rate workers and that all salaried employees shouldbe excluded.There is no sufficient showing in the record, however,for a differentiation of employees as to collective bargaining based'Matter of Westinghouse Air Brake Co.andUnited Electric and Radio Workers ofAmerica,4 NL.R B 403;Matterof Anicitcan Hardware CorpandUnited Electricaland Radio Woikeis of America, 4 N.L R B 412106791-38-vol vu-30 456NATIONAL LABOR. RELATIONS BOARDsolely upon the manner in which the employees are.paid.Further-more, the units asked for bythe Companywould include certainsupervisory and clerical employees.The independent unions did not oppose the position of the Com-pany and theLodges that the shippingand yard employees andtruckmen should be regarded as production employees.They willherein be so considered.We find thatthe production ahd maintenance employees of theCompany at its Bond and TerminalPlants, includingshipping andyard employees and truckmen,but excludingsupervisory and clericalemployees, timekeepers,and production clerks, constitute, in thecase of each plant, a unit appropriate for the purposes of collectivebargaining,and thatsaidunits will insure to such employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIONThere was introduced in evidence at the hearing the pay roll of theCompany at the Bond Plant as of October 23, 1937, showing approxi-mately 890 employees within the appropriate unit.There was alsointroduced in evidence the pay roll at the Terminal Plant as of Oc-tober 16, 1937, showing approximately 580 employees within theappropriate unit.Due to a decrease in business, the number ofpersons working for the Company at the two plants has since de-creased considerably.The manager of the Terminal Plant testifiedthat at the date of the hearing his plant had approximately 270employees on the pay roll.-Lodge 1199 introduced into evidence 518 cards signed by employeesat the Bond Plant accepting membership in the Lodge:The ArcoUnion introduced into evidence 667 cards signed by employees at theBond Plant applying for membership.2The president of Lodge 1629 testified that the Lodge had ap;proximately 250 members, who were employees of the TerminalPlant, and introduced into evidence 169 cards signed by employeesat the Terminal Plant accepting membership in the.Lodge. The,Cloverleaf Cooperative introduced into evidence a notebook in whichthe signatures of 334 employees at the Terminal Plant follow a recitalauthorizing the Cloverleaf Cooperative to represent the signers forcollective bargaining purposes.2One hundred and ninety-six of these cards were addressed to the National FederatedIndel,endent Union and the remaining 471 cards were addressed to "The' Indepeddend(sic)Workers Union(Bond Plant Chapter)"On no card was the name of the Arco Unionmentioned.Nevertheless the president of the Arco Union testified that both types of cardswereused as application blanks for membership in the Arco Union. DECISIONS AND ORDERS457There is, however, considerable duplication between the member-ship claims of Lodge 1199 and the Arco Union, on the one hand, andof Lodge 1629 and the Cloverleaf Cooperative, on the other hand.From all the facts presented, we conclude that the question concern-ing representation which has arisen can best be resolved by means ofan election by secret ballot.At the hearing, all the unions stipulatedthat, if an election was held, pay rolls of the Company for the weekending March 12, 1938, might be used to determine eligibility to vote.They also agreed that some 20 employees in the Terminal Plant whowork on a weekly stagger system should be entitled to vote.TheCompany did not oppose these stipulations.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question' affecting commerce has arisen concerning the repre-sentation of the employees of the American Radiator Company at itsBond and Terminal Plants, within the meaning of Section 9 (c) andSection 2 (6) and (7), of the National Labor Relations Act.2.The production and maintenance employees of the Company atthe Bond Plant and at the Terminal Plant, including shipping andyard employees and truckmen, but excluding all supervisory em-ployees, clerical employees, timekeepers, and production clerks, con-stitute, in the case of each plant, a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith American Radiator Company, Buffalo, New York, two separateelections by secret ballot, one in the Bond Plant and one in theTerminal Plant, shall be conducted within fifteen (15) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Third Region, acting in this matter asthe agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among the pro- 458?-NATIONAL LABOR RELATIONS BOARDduction and maintenance employees of American Radiator Companyat its Bond Plant and at its Terminal Plant, Buffalo, New York,.who were employed by it during the week ending March 12, 1938,including those employees who were then on a stagger system ofemployment and including shipping and yard employees and truck-men, but excluding all supervisory employees, clerical employees,timekeepers, and production clerks, and excluding those employeeswho have since quit or been discharged for cause, to determinewhether such employees in the Bond Plant wish to be represented byAmalgamated Association of Iron, Steel & Tin Workers, Lodge No.1199, affiliated with the Committee for Industrial Organization, orby American Radiator Company Employees Union affiliated withNational Federated Independent Union, for the purposes of collec-tive bargaining, or by neither, and whether such employees in theTerminal Plant wish to be represented by Amalgamated Associationof- Iron, Steel & Tin Workers, Lodge 1629, affiliated- with the Com-mittee for Industrial Organization, or by Cloverleaf CooperativeUnion, for the purposes of collective bargaining, or by neither.